Citation Nr: 0802280	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for hearing 
loss.

2.  Entitlement to a rating in excess of 20 percent for 
patellofemoral pain syndrome, right knee.

3.  Entitlement to a rating in excess of 20 percent for 
patellofemoral pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant, K. D.
ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1979, from January 1983 to January 1986, and from March 1989 
to November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the issue of service connection for 
bilateral tinnitus was raised during the veteran's August 
2001 VA audiological examination.  The Board refers this 
issue to the RO for further development.

The issues of service connection for hearing loss and 
increased ratings for bilateral patellofemoral pain syndrome 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1993 decision, the RO denied service 
connection for hearing loss.  A notice of disagreement was 
not received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1993 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1993 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's January 1993 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
hearing loss, the veteran's claim is being granted to the 
extent that it is reopened.  As such, any deficiencies with 
regard to VCAA are harmless and non-prejudicial.


New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2007).  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In a January 1993 rating decision, the RO denied service 
connection for hearing loss.  A notice of disagreement was 
not received within the subsequent one-year period.  The RO's 
January 1993 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the veteran's claim was denied 
because hearing loss was not shown on the separation 
examination and there was no evidence of a current hearing 
loss disability.  

Since the prior final decision, evidence has been added to 
the claims file.  The pertinent additional evidence of record 
demonstrates that the veteran has diminished hearing.  The 
additional evidence is new and material because it includes 
competent evidence that cures the prior evidentiary defect.  
Specifically, VA examinations of August 2001 and December 
2006 provide documentation of a current hearing loss 
disability.  According to the December 2006 report, mild 
hearing loss is present, bilaterally.

Therefore, evidence submitted since the RO's January 1993 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's January 1993 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


ORDER

The application to reopen the claim of service connection for 
hearing loss is granted.




REMAND

As noted there has been a significant change in the law with 
the enactment of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

Pursuant to the VCAA, first VA has a duty to notify the 
veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103. VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

In his formal appeal of February 2005, the veteran requested 
that VA obtain the veteran's treatment information from the 
VA medical centers in Birmingham, Alabama, and Montgomery, 
Alabama.  To date, these documents have not been associated 
with the veteran's claims file.  Further, during the 
veteran's April 2007 Board hearing, he listed private medical 
providers whose records are also absent from his claims file.  
When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).   On remand, the RO should obtain 
complete information from the appellant regarding the health 
care providers that have provided treatment to the veteran 
for hearing loss and for his service-connected bilateral knee 
disability, and should associate any records not already 
obtained with the record on appeal.

Further, the Board notes that the veteran's December 2006 VA 
audiological examination did not include an interpretation of 
the puretone audiological chart.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Therefore, although a 
mild hearing loss was noted, bilaterally, the lack of proper 
notation renders a decision, as to whether the veteran 
currently has a hearing loss disability under 38 C.F.R. § 
3.385, impossible.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that 
the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA audiological examination 
in order to determine whether the veteran has a current 
hearing loss disability for VA purposes and the likelihood 
that such is related to his military service.

In addition, the veteran essentially asserts that he has 
instability and arthritis in both knees that should be 
recognized as service connected and rated accordingly.  The 
Board notes that the veteran's left knee disability is rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5257 and his right under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5260.  On VA examination in March 2004, the 
examiner found, in pertinent part, full range of motion and 
no instability.  X-rays of both knees was reported to be 
within normal limits.  However the veteran has subsequently 
testified that he has instability and arthritis in both 
knees.  He essentially stated that his bilateral knee 
disability was worse than that shown on VA examination in 
2004.  Thus, the Board finds that he should be afforded a VA 
examination in order to determine the current nature and 
severity of the veteran's bilateral knee disability.  When 
readjudicating these increased rating claims, the RO should 
be mindful of the Court's holding in Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), as well as VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, which allows claimants who have arthritis 
and instability of the knee to receive separate disability 
ratings under Diagnostic Code 5010 (traumatic arthritis) and 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability).  As well, the RO should consider the guidance 
provided in VAOPGCPREC 9-2004, which allows claimants to 
receive separate disability ratings under Diagnostic Code 
5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension) for the same knee.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his hearing loss and/or knee 
conditions.  Of particular interest are 
medical records from VA medical centers 
in Montgomery, Alabama, and Birmingham, 
Alabama, as well as the veteran's private 
physicians identified during his April 
2007 Board hearing.  After obtaining 
proper authorization, the AMC should 
obtain any relevant records from these 
providers that are not already of record 
in order to ensure that complete records 
from these facilities are of record.

2.  After receiving the above medical 
records, and following proper VCAA 
notification, obtain a VA audiological 
examination to determine the nature and 
extent of any current hearing loss, to 
include a detailed interpretation of the 
puretone audiological chart.  Further, 
the examiner must determine whether the 
veteran's hearing loss is etiologically 
related to his period of active service.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should provide a medical 
opinion, based on a review of all 
evidence of record.  A rationale for any 
opinion expressed should be provided.  
The examiner should also respond to the 
following:

Is it at least as likely as not that the 
veteran has a current hearing loss that 
is etiologically related to his period 
of active service.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  In addition, following the receipt of 
the above medical records, a VA 
examination should be performed to 
determine the nature and extent of the 
veteran's bilateral knee disability.  All 
necessary testing should be done, 
including specifically range of motion 
studies (measured in degrees, with normal 
range of motion specified), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examiner must 
also determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the knee is used 
repeatedly over a period of time.  And 
this determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should also clarify whether 
the veteran has any instability in either 
knee and, if he does, the severity of it 
(e.g., slight, moderate or severe), or 
episodes of locking.  If an opinion 
cannot be rendered in response to these 
questions, please explain why this is not 
possible or feasible.

Indicate, as well, whether there is X- 
ray confirmation of arthritis in either 
knee.

To facilitate making these determinations 
the claims folder and a copy of this 
remand must be made available for a 
review of the veteran's pertinent medical 
history.

4.  Thereafter, the RO/AMC must 
readjudicate the veteran's claims.  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent including VAOPGCPREC 23- 
97, VAOPGCPREC 9-98, and VAOPGCPREC 9- 
2004.  If any of the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the statement of the 
case and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


